  Case 21-03003-sgj Doc 39 Filed 05/19/21         Entered 05/19/21 11:05:00        Page 1 of 3




Michael P. Aigen
STINSON LLP
3102 Oak Lawn Avenue, Suite 777
Dallas, Texas 75219
Telephone: (214) 560-2201
Facsimile: (214) 560-2203
Counsel for Defendant James Dondero


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                             §                               Case No. 19-34054-SGJ-11
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §                               Chapter 11
                                   §
    Debtor.                        §
                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                               Adversary No.: 21-03003
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                  ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

         PLEASE TAKE NOTICE that, pursuant to Rule 9010(b), Fed. R. Bankr. P., Michael P.

Aigen of Stinson LLP hereby enters his appearance in the above-styled case on behalf of Defendant

James Dondero, and, pursuant to Rules 2002 and 9007, Fed. R. Bankr. P., request that all notices

and pleadings given or required to be served in these proceedings be served upon the undersigned

at the postal and email addresses, telephone, and telecopy numbers listed below.

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes notices and

pleadings referred to in the Federal Rules of Bankruptcy Procedure and any applicable local rules,

and additionally includes, without limitation and where applicable, any application, complaint,


                                              -1-
CORE/3522697.0002/166960279.1
  Case 21-03003-sgj Doc 39 Filed 05/19/21          Entered 05/19/21 11:05:00        Page 2 of 3




demand, notice of hearing, motion, objection, plan, disclosure statement, pleading, or request,

formal or informal, whether transmitted or conveyed by mail, email, telecopy or otherwise.

         This notice and any subsequent appearance, pleading, claim, or suit shall not operate to

waive any right of James Dondero to withhold consent to entry of final judgments by the

Bankruptcy Court in particular proceedings in the captioned cases, have final orders in non-core

matters entered only after de novo review by a District Court judge, withdraw the reference of any

such proceedings to the District Court, seek trial by jury in any such proceedings, or assert other

rights, claims, actions, defenses, setoffs, or recoupments to which James Dondero is or may be

entitled under agreements, in law, or in equity, including any defenses as to jurisdiction, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are hereby reserved.

                                                     Respectfully submitted,

                                                     STINSON LLP

                                                     By: /s/ Michael P. Aigen
                                                        Michael P. Aigen
                                                        State Bar No. 24012196
                                                        michael.aigen@stinson.com

                                                     3102 Oak Lawn Avenue, Suite 777
                                                     Dallas, Texas 75219-4259
                                                     Telephone: (214) 560-2201
                                                     Telecopier: (214) 560-2203

                                                     ATTORNEYS FOR DEFENDANT
                                                     JAMES DONDERO




                                               -2-
CORE/3522697.0002/166960279.1
  Case 21-03003-sgj Doc 39 Filed 05/19/21          Entered 05/19/21 11:05:00         Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on May 19, 2021, a true and correct copy of the foregoing document was
served via the Court’s Electronic Case Filing system to the parties that are registered or otherwise
entitled to receive electronic notices in this case.

                                                       /s/ Michael P. Aigen
                                                        Michael P. Aigen




                                               -3-
CORE/3522697.0002/166960279.1
